CLARK, Circuit Judge
(dissenting).
Without doubt defendant could make herself trustee of the insurance company’s obligation; the real question is as to her intent. This the state court holds “a question of fact, the determination of which is not reviewable unless the conclusion drawn by the trier is one which cannot reasonably be made.” Meriden Trust & Safe Deposit Co. v. Miller, 88 Conn. 157, 162, 90 A. 228; Burbank v. Stevens, 104 Conn. 17, 131 A. 742; cf. also Federal Rule 52(a), 28 U.S. C.A. following section 723c. I think we should respect the trial court’s finding; it seems to me wholly reasonable on the evidence.
The intbnt that Harriet should have “her money” in accordance with the insured’s desires is clearly disclosed in defendant’s first letter. At that time defendant has not taken the necessary steps to carry out that intent, since, as she says, she does not have the policy and cannot act until she gets it. When she writes her second letter she has, however, duly filed her claim with the company. That is, she has done what is necessary to fix the res. But has her intent changed? On the contrary, she 'refers to the “monthly payments” which “Harriet decided on” and “the monthly checks to Harriet”; because there is no legal way of direct payment, “it will be necessary for me to forward them”; and “if Harriet is still with you will you tell her, of insurance arrangements?” The supposed legal difficulty, however, would not make necessary the forwarding of the checks unless they were Harriet’s.
I suspect any doubt as to the inference thus indicated comes back to a rather natural suspicion that defendant was not making full disclosure of her plans when she wrote her father’s old friend, and that the form which the insurance company’s obligation took was perhaps more a result of her desire to maintain control over it than of a need to avoid not immediately obvious legal difficulties. But I think the complete answer to this is that her relationship with the insurance company — her intent while dealing with it — was peculiarly a matter within her knowledge and was probably fully disclosed in her correspondence with the company. Since she did not offer evidence as to this at the trial, the judge could well take her statement of the reason for the arrangement at its face value.
Perhaps technically the judgment below should have been a declaration of defendant’s obligation to make monthly payments to plaintiff for ten years, with an order for adequate security for such payments. But a lump-sum settlement of what would be a vexing continuous obligation seems not inappropriate ; at any rate, this feature of the judgment was not objected to. I would affirm.